Exhibit 10.1

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this 31st day of January, 2012, by and among Hawker Beechcraft
Corporation (the “Company”), Hawker Beechcraft, Inc. (“HBI”), and James
Maslowski (“Employee”).

WHEREAS, the Company has notified Employee that he is being terminated by the
Company effective January 31, 2012 (the “Termination Date”); and

WHEREAS, in connection with Employee’s termination of employment, the parties
have agreed to the terms set forth herein;

NOW, THEREFORE, IT IS HEREBY AGREED by and among Employee, the Company and HBI
as follows:

1. Employee at Will; Termination: Employee has been an employee at will and on
September 4, 2007, at the time he accepted his offer of employment, he
acknowledged and agreed that he could be terminated by the Company at any time,
for any reason, with or without notice. Effective as of the Termination Date,
Employee accepts his termination by the Company without Cause (as defined in the
RSU Agreement).

2. Final Paycheck and Accrued Vacation: The Employee shall receive any payroll
amounts earned, accrued or owing but not yet paid to Employee up through and
including the Termination Date, including, but not limited to any benefits
accrued or earned, which will be distributed in accordance with the terms of the
applicable benefit plans and programs of the Company. The Employee shall receive
any vacation time earned but not yet paid to Employee up through and including
the Termination Date, according to the Exempt Employee Vacation Policy existing
as of the Termination Date.

3. Vested RSUs: Pursuant to the Restricted Stock Unit Agreement between HBI and
Employee dated August 9, 2011 (the “RSU Agreement”), Employee received 97,143
HBI Restricted Stock Units (“RSUs”). As a result of Employee’s involuntary
termination without Cause, as stated herein, Employee is entitled to the
issuance of 43,429 shares of common stock of HBI (“Shares”) in exchange for his
43,429 Accrued RSUs (as defined in the RSU Agreement) pursuant to Section 4.1 of
the RSU Agreement. In addition, in recognition of Employee’s service, the HBI
Compensation Committee has approved the accelerated accrual of an additional
19,429 RSUs. Employee is entitled to the issuance of 19,429 Shares in exchange
for these additional 19,429 Accrued RSUs pursuant to Section 4.1 of the RSU
Agreement. All other RSUs held by Employee other than the 62,858 Accrued RSUs
are null and void, and no Shares will be issued in exchange for any such RSUs.

4. Fringe Benefits: Your company-sponsored medical, dental, vision, life
insurance, and flexible spending account (if participating) benefits will remain
active through January 31, 2012.

 

Page 1



--------------------------------------------------------------------------------

Your participation in all other company-sponsored benefit plans will cease
effective January 31, 2012. Employee is not eligible to participate in an
employer-sponsored medical plan after January 31, 2012, therefore COBRA benefits
will be made available at that time for a period not to exceed eighteen
(18) months. Employee’s 401(k) contributions as well as the company match will
cease effective January 31, 2012.

5. Management Incentive Plan (“MIP”): Employee will be eligible to receive a MIP
Bonus for 2011, but only to the extent his performance and the financial results
for the Company for the relevant time period trigger a bonus strictly in
accordance with the terms of the MIP. Payment of the bonus will be made in a
lump sum amount, subject to normal statutory withholding, on the same payroll
date as other employees receive payment. Employee will not be eligible to
participate in the MIP for 2012.

6. Reduction of Separation Benefits: The Company and HBI each reserve the right
to make deductions in accordance with applicable law for any monies owed to the
Company or HBI, respectively, by the Employee.

7. Release and Representations:

(a) Employee, for and in consideration of the commitments of the Company and HBI
as set forth in paragraphs 2, 3, 4, and 5 of this Agreement, and intending to be
legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company,
HBI, and their respective affiliates, subsidiaries, parents, officers,
directors, employees, and agents, and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Employee ever had, now has, or hereafter may have, whether known or
unknown, or which Employee’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Employee’s employment through the Termination Date, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Employee’s employment relationship with the Company,
Hawker Beechcraft Defense Company, LLC (“HBDC”) and/or HBI, the terms and
conditions of that employment relationship and the termination of that
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act, the Fair Labor
Standards Act (29 U.S.C. 201 et seq.), the Kansas Act Against Discrimination
(K.S.A. 44-1001 et seq.), the Kansas Age Discrimination in Employment Act
(K.S.A. 44-1111 et seq.), the Kansas Wage Payment Act (K.S.A. 44-313 et seq.),
and any other claims under any federal, state, or local common law, statutory,
or regulatory provision, now or hereafter recognized including, but not limited
to, breach of contract, unlawful retaliation, and defamation, and any claims for
attorneys’ fees and costs. This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort.

 

Page 2



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, Employee represents and affirms that
(i), Employee has not filed or caused to be filed on Employee’s behalf any claim
for relief against the Company, HBI or any Releasee and, to the best of
Employee’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company, HBI or any Releasee on Employee’s behalf;
and (ii), Employee has no knowledge of any improper, unethical or illegal
conduct or activities that Employee has not already reported to any supervisor,
manager, department head, human resources representative, agent or other
representative of the Company, HBDC, and/or HBI, to any member of the Company’s
legal or compliance departments, or to the ethics hotline.

8. No Claims or Lawsuits: In further consideration of the payments and other
consideration described in paragraphs 2, 3, 4, and 5, Employee agrees that
Employee will not file, charge, claim, sue or cause or permit to be filed,
charged or claimed, any civil action, suit or legal proceeding seeking equitable
or monetary relief (including damages, injunctive, declaratory, monetary or
other relief) for himself against the Company, HBI or any Releasee involving any
matter released in paragraph 7. In the event that suit is filed in breach of
this covenant not to sue, it is expressly understood and agreed that this
covenant shall constitute a complete defense to any such suit. In the event any
Releasee is required to institute litigation to enforce the terms of this
paragraph, Releasees shall be entitled to recover reasonable costs and
attorneys’ fees incurred in such enforcement. Employee further agrees and
covenants that should any person, organization, or other entity file, charge,
claim, sue, or cause or permit to be filed any civil action, suit or legal
proceeding involving any matter occurring at any time in the past, Employee will
not seek or accept personal equitable or monetary relief in such civil action,
suit or legal proceeding.

9. Confidentiality; Non-Disparagement:

 

  (a) Employee agrees that Employee shall not directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person any nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, HBI or any of their respective subsidiaries, affiliated companies or
businesses, which has been obtained by the Employee during Employee’s employment
by the Company or any of its affiliates.

(b) Employee further agrees that Employee will not disparage or subvert the
Company, HBI, or any Releasee, or make any statement reflecting negatively on
the Company, HBI, or any Releasee, including, but not limited to, any matters
relating to the operation or management of the Company, HBDC and HBI, Employee’s
employment and Employee’s resignation, irrespective of the truthfulness or
falsity of such statements.

10. Consideration: None of HBI, HBDC, or the Company is under any obligation to
pay Employee any consideration in respect of his termination, and no inference
or admission of any type of wrongdoing by the Company can be made because the
Company has offered any payments to Employee. Employee understands and agrees
that the payments, benefits and agreements provided in this Agreement, to the
extent specifically set forth as such herein, are being provided to Employee in
consideration for Employee’s acceptance and execution of, and in

 

Page 3



--------------------------------------------------------------------------------

reliance upon Employee’s representations in, this Agreement, and that they are
greater than the payments, benefits and agreements, if any, to which the
Employee would have received if Employee had not executed this Agreement.

11. Satisfaction of Obligations: Employee acknowledges and agrees that the
Company previously has satisfied any and all obligations owed to Employee under
any agreement or offer letter Employee has with the Company or any of its
affiliates and, further, that this Agreement sets forth the entire agreement
between Employee and the Company with respect to its subject matter and fully
supersedes any prior agreements or understandings, whether written or oral,
between the parties. Employee acknowledges that, except as set forth expressly
herein, neither the Company, HBI, the Releasees, nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, or written or oral. To the extent any provision of this Agreement is
found to be invalid or illegal, such provision shall be interpreted as nearly as
possible according to its original terms and intent, and the remainder of this
Agreement will not be affected.

12. Possession of Corporate Records and Property: Employee represents that he
does not presently have in his possession or under his control any records or
other business documents, including but not limited to correspondence, files,
customer lists, technical information, customer information, pricing
information, business strategies and plans, or sales records, whether in paper
or electronic form (collectively, the “Corporate Records”) whether or not
created by Employee while employed by or rendering services to the Company
and/or its predecessors, subsidiaries or affiliates. Employee further represents
that he does not presently have in his possession any other tangible items,
including but not limited to any computers, cellular telephones, PDAs, corporate
credit cards and telephone cards, in each case, provided by the Company and/or
its predecessors, subsidiaries or affiliates or obtained as a result of
Employee’s prior employment with the Company and/or its predecessors,
subsidiaries or affiliates. Employee acknowledges that all such Corporate
Records and tangible items are the property of the Company.

13. Legal Proceedings: If Employee is notified by the Company or any Releasee of
any pending or future claims, lawsuits, investigations, hearings, trials or
other legal proceedings (“Legal Proceedings”) in which his assistance may be
needed, Employee agrees to make himself available to the Company, and will
cooperate in connection with such Legal Proceedings by providing timely,
truthful and accurate information and advice and any other such assistance
necessary to assist the Company or any Releasee in the Legal Proceedings. It is
expressly understood and agreed that any breach or threatened breach of this
paragraph by Employee shall constitute a material breach of this Agreement.

14. Notification of Contact from Third Parties: If Employee is contacted by a
non-governmental third party concerning any issue that relates to the Company or
any Releasee, or is related to or connected with his work for the Company or any
Releasee, Employee will notify the Company’s General Counsel by either telephone
or electronic mail within two (2) days after such contact and Employee will not
provide information to any such third party pursuant to such request until first
meeting with Company representatives, by telephone or in person, and allowing
adequate time for the Company representative to assert an objection or file a
protective

 

Page 4



--------------------------------------------------------------------------------

order relating to such requested information. Further, unless Employee is
expressly directed not to do so in writing by a federal or state law enforcement
agency, or similar government entity, Employee will notify the Company’s General
Counsel by either telephone or electronic mail within two (2) days after such
contact and Employee will not provide any information to any governmental entity
pursuant to such request until first meeting with Company representatives, by
telephone or in person, and allowing adequate time for the Company
representative to assert an objection or file a protective order relating to
such requested information. In any event, should Employee speak to a third party
or governmental entity consistent with the terms of this Agreement, Employee
agrees to reasonably cooperate with and to provide timely and truthful responses
to any questions that may be asked.

15. Repayment Obligation: Employee agrees and recognizes that should Employee
breach any of the obligations or covenants set forth in this Agreement, the
Company and HBI will have no further obligation to provide Employee with the
consideration set forth herein, and will have the right to repayment of all
consideration paid up to the time of any such breach. Further, Employee
acknowledges in the event of a breach of this Agreement, Releasees will be
entitled to any and all appropriate relief for any such breach, including
equitable relief and/or money damages, attorney’s fees and costs.

16. Relief, Choice of Law and Venue: Employee further agrees that the Company
and HBI shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as to an equitable
accounting of all earnings, profits and other benefits relating to or arising
out of any violations of this Agreement, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company and/or HBI may be
entitled. Employee irrevocably and unconditionally (i) agrees that this
Agreement and the obligations of the parties under this Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Kansas; (ii) agrees that any suit, action or other legal proceeding relating to
or arising out of this Agreement, including without limitation, any action
commenced by the Company or HBI for preliminary and permanent injunctive relief
or other equitable relief, shall be brought exclusively in the Eighteenth
Judicial District, Sedgwick County, Kansas, or in the United States District
Court for the District of Kansas sitting in Wichita, Kansas, if federal
jurisdiction exists; and (iii) waives any objection which Employee may have to
the laying of venue of any such suit, action or proceeding in any such court.
Employee also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers by personal service or by registered
or certified mail, return receipt requested, or by overnight express courier
service, addressed to Employee at the home address which Employee most recently
communicated to the Company in writing.

17. Certification and Acknowledgement: Employee certifies, acknowledges and
agrees as follows:

(a) That Employee has read the terms of this Agreement, and that Employee
understands its terms and effects, including the fact that Employee has agreed
to REMISE, RELEASE AND FOREVER DISCHARGE the Company and HBI and each and
everyone of its affiliated entitles from any legal action arising out of
Employee’s employment relationship with the Company and the termination of that
employment relationship;

 

Page 5



--------------------------------------------------------------------------------

(b) That Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Employee acknowledges is
adequate and satisfactory to Employee and which Employee acknowledges is in
addition to any other benefits to which Employee is otherwise entitled;

(c) That Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Employee does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Employee with a period of twenty-one (21) days
within which to consider this Agreement, and that Employee has signed on the
date indicated below after concluding that this Agreement is satisfactory to
Employee; and

(f) Employee acknowledges that this Agreement may be revoked by Employee within
seven (7) days after Employee’s execution, and it shall not become effective
until the expiration of such seven day revocation period. Any revocation within
this period must be submitted, in writing, to Company and state, “I hereby
revoke my acceptance of our Agreement.” The revocation must be personally
delivered to Rich Jiwanlal, or his designee, or mailed to Rich Jiwanlal, 10511
E. Central, Wichita, KS 67206, and postmarked within seven (7) calendar days of
Employee’s execution of this Agreement. If the last day of the revocation period
is a Saturday, Sunday, or legal holiday in Kansas, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday. In the event of a timely revocation by Employee, this
Agreement will be deemed null and void and the Company and HBI will have no
obligations hereunder.

[SIGNATURES ON FOLLOWING PAGE]

 

Page 6



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Employee, the Company, and HBI have
executed the foregoing Separation of Employment Agreement and General Release
this 31st day of January 2012.

 

JAMES MASLOWSKI   HAWKER BEECHCRAFT CORPORATION

/s/ James Maslowski

  By:  

/s/ Rich Jiwanlal

      Name:       Title: HAWKER BEECHCRAFT, INC.   By:  

/s/ Alexander L.W. Snyder

      Name:       Title:    

 

Page 7